Exhibit 10.3
INDEMNITY AGREEMENT
This Indemnity Agreement (this “Agreement”) dated as of  _____  , is made by and
between GSI Commerce, Inc., a Delaware corporation (the “Company”), and  _____ 
(“Indemnitee”).
Recitals
A. The Company desires to attract and retain the services of highly qualified
individuals as directors, officers, employees and other fiduciaries.
B. The Company’s bylaws (the “Bylaws”) require that the Company indemnify its
directors, and empowers the Company to indemnify its officers, employees and
other fiduciaries, as authorized by the Delaware General Corporation Law, as
amended (the “DGCL”), under which the Company is organized and such Bylaws
expressly provide that the indemnification provided therein is not exclusive and
contemplates that the Company may enter into separate agreements with its
directors, officers and other persons to set forth specific indemnification
provisions.
C. Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and available insurance as adequate under
the present circumstances, and the Company has determined that Indemnitee and
other directors, officers, employees and other fiduciaries of the Company may
not be willing to serve or continue to serve in such capacities without
additional protection.
D. The Company desires and has requested Indemnitee to serve or continue to
serve as a director, officer, employee or other fiduciary of the Company or any
subsidiary at the request and on behalf of the Company, as the case may be, and
has proffered this Agreement to Indemnitee as an additional inducement to serve
or continue to serve in such capacity.
E. Indemnitee is willing to serve, or to continue to serve, as a director,
officer, employee or other fiduciary of the Company or a director of any
subsidiary, as the case may be, only if Indemnitee is furnished the indemnity
provided for herein by the Company.
Agreement
Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
1. Definitions.
(a) Agent. For purposes of this Agreement, the term “agent” of the Company means
any person who: (i) is or was a director, officer, employee, agent, trustee or
other fiduciary of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer, employee
or other fiduciary of a foreign or domestic corporation, partnership, joint
venture, trust or other enterprise.

 

1



--------------------------------------------------------------------------------



 



(b) Board. For purposes of this Agreement, the term “Board” means the Board of
Directors of the Company.
(c) Expenses. For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee or on his behalf in connection with the investigation, defense or
appeal of a proceeding or establishing or enforcing a right to indemnification
under this Agreement, the DGCL or otherwise, and amounts paid in settlement by
or on behalf of Indemnitee, but shall not include any judgments, fines or
penalties actually levied against Indemnitee for such individual’s violations of
law. The term “expenses” shall also include (i) expenses incurred in connection
with asserting compulsory counterclaims that negate a plaintiff’s claims,
(ii) reasonable compensation for time spent by Indemnitee for which he is not
compensated by the Company or any subsidiary or third party (x) for any period
during which Indemnitee is not an agent, in the employment of, or providing
services for compensation to, the Company or any subsidiary, and (y) if the rate
of compensation and estimated time involved is approved by the directors of the
Company who are not parties to any action with respect to which expenses are
incurred, for Indemnitee while an agent of, employed by, or providing services
for compensation to, the Company or any subsidiary and (iii) expenses incurred
in connection with any appeal resulting from any proceeding, including without
limitation the principal, premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent.
(d) Proceedings. For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is,
or will reasonably likely be involved as a party or otherwise by reason of:
(i) the fact that Indemnitee is or was an agent of the Company; (ii) the fact
that any action taken (or failed to be taken) by Indemnitee or of any action (or
failure to act) on Indemnitee’s part while acting as an agent of the Company; or
(iii) the fact that Indemnitee is or was serving at the request of the Company
as an agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, and in any such case described above, whether
or not serving in any such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement of expenses
may be provided under this Agreement.
(e) Subsidiary. For purposes of this Agreement, the term “subsidiary” means any
corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as an agent.

 

2



--------------------------------------------------------------------------------



 



(f) Independent Counsel. For purposes of this Agreement, the term “independent
counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to represent
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
2. Agreement to Serve. Indemnitee will serve, or continue to serve, as a
director, officer, employee or other fiduciary of the Company or any subsidiary,
as the case may be, faithfully and to the best of his or her ability, at the
will of such entity (or under separate agreement, if such agreement exists), in
the capacity Indemnitee currently serves as an agent of such entity, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws or other applicable charter documents of
such entity, or until such time as Indemnitee tenders his or her resignation in
writing; provided, however, that nothing contained in this Agreement is intended
as an employment agreement between Indemnitee and the Company or any of its
subsidiaries or to create any right to continued employment of Indemnitee with
the Company or any of its subsidiaries in any capacity.
The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee, agent, trustee or other
fiduciary of the Company or any subsidiary, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving, or continuing to serve, as
a director, officer, employee, agent, trustee or other fiduciary of the Company
or any subsidiary.
3. Indemnification.
(a) Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify Indemnitee to the fullest extent permitted by the DGCL,
as the same may be amended from time to time (but, only to the extent that such
amendment permits broader indemnification rights to Indemnitee than the DGCL
permitted prior to adoption of such amendment), if Indemnitee is a party to or
threatened to be made a party to or otherwise involved, in any proceeding, for
any and all expenses actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding. For the avoidance of doubt, the foregoing indemnification obligation
includes, without limitation, claims for monetary damages against Indemnitee in
respect of an alleged breach of fiduciary duties, to the fullest extent
permitted under Section 102(b)(7) of the DGCL as in existence on the date
hereof.
(b) Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
fullest extent permitted by the DGCL, as the same may be amended from time to
time (but, only to the extent that such amendment permits broader
indemnification rights to Indemnitee than the DGCL permitted prior to adoption
of such amendment), if Indemnitee is a party to or threatened to be made a party
to or otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, for any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.

 

3



--------------------------------------------------------------------------------



 



(c) Supplemental Indemnitor. The Company hereby acknowledges that the Indemnitee
may have certain rights to indemnification, advancement of expenses or
insurance, provided by an employer or by another entity at whose request the
Indemnitee serves as a director and/or certain affiliates of such employer or
other entity (collectively, the “Supplemental Indemnitor”). In the event that
the Indemnitee is, or is threatened to be made, a party to or a participant in
any proceeding to the extent resulting from any claim based on the Indemnitee’s
service to the Company as a director or other fiduciary of the Company, then the
Company shall (i) be an indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Supplemental Indemnitor to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), (ii) be required to advance
expenses incurred by Indemnitee, and (iii) be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement and any
provision of the Bylaws or the Certificate of Incorporation of the Company (or
any other agreement between the Company and Indemnitee), without regard to any
rights Indemnitee may have against the Supplemental Indemnitor. The Company
irrevocably waives, relinquishes and releases the Supplemental Indemnitor from
any and all claims against the Supplemental Indemnitor for contribution,
subrogation or any other recovery of any kind in respect thereof. No advancement
or payment by the Supplemental Indemnitor on behalf of Indemnitee with respect
to any claim for which Indemnitee has sought indemnification from the Company
shall affect the foregoing and the Supplemental Indemnitor shall have a right of
contribution or be subrogated to the extent of such advancement or payment to
all of the rights of recovery of Indemnitee against the Company. The
Supplemental Indemnitor is a third party beneficiary of the terms of this
Section.
(d) Reliance as Safe Harbor. The Indemnitee shall be entitled to indemnification
for any action or omission to act undertaken (a) in good faith reliance upon the
records of the Company or any subsidiary, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board or of any subsidiary, or
by any other person as to matters the Indemnitee reasonably believes are within
such other person’s professional or expert competence, or (b) on behalf of the
Company or any subsidiary in furtherance of the interests of the Company or any
subsidiary in good faith in reliance upon, and in accordance with, the advice of
legal counsel or accountants, provided such legal counsel or accountants were
selected with reasonable care by or on behalf of the Company or any subsidiary.
In addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company or any subsidiary shall not be imputed
to the Indemnitee for purposes of determining the right to indemnity hereunder.

 

4



--------------------------------------------------------------------------------



 



4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.
5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement from obtaining indemnification for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.
6. Advancement of Expenses. To the extent not prohibited by law, the Company
shall advance the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice). Advances shall be unsecured, interest free and
without regard to Indemnitee’s ability to repay the expenses. Advances shall
include any and all expenses actually and reasonably incurred by Indemnitee
pursuing an action to enforce Indemnitee’s right to indemnification under this
Agreement, or otherwise and this right of advancement, including expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee acknowledges that the execution and delivery of
this Agreement shall constitute an undertaking providing that Indemnitee shall,
to the fullest extent required by law, repay the advance (without interest) if
and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company under the provisions of this
Agreement, the Certificate of Incorporation, the Bylaws of the Company,
applicable law or otherwise. No other form of undertaking shall be required
other than the execution of this Agreement. The right to advances under this
Section shall continue until final disposition of any proceeding, including any
appeal therein. This Section 6 shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 10(b)..
7. Notice and Other Indemnification Procedures.
(a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

 

5



--------------------------------------------------------------------------------



 



(b) Request for Indemnification and Indemnification Payments. Indemnitee shall
notify the Company promptly in writing upon receiving notice of any demand,
judgment or other requirement for payment that Indemnitee reasonably believes to
be subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company. The failure of Indemnitee to so notify
the Company shall not relieve the Company of any obligation which it may have to
Indemnitee under this Agreement or otherwise to the extent that the Company is
not materially prejudiced by such failure to notify. Indemnification payments
requested by Indemnitee under Section 3 hereof shall be made by the Company no
later than sixty (60) days after receipt of the written request of Indemnitee.
Claims for advancement of expenses shall be made under the provisions of
Section 6 hereof.
(c) Application for Enforcement. In the event the Company fails to make timely
payments as set forth in Section 6 or Section 7(b) above, Indemnitee shall have
the right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
the Company’s Certificate of Incorporation or Bylaws or permitted by applicable
law. Any determination by the Company (including the Board, stockholders or
independent counsel) that Indemnitee is not entitled to indemnification
hereunder, shall not be a defense by the Company to the action nor create any
presumption that Indemnitee is not entitled to indemnification or advancement of
expenses hereunder.
(d) Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing or proceeding under
this Section 7 unless the Company prevails in such hearing or proceeding on the
merits in all material respects.
8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.

 

6



--------------------------------------------------------------------------------



 



9. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees or
other fiduciaries of the Company or of any subsidiary (“D&O Insurance”),
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or other fiduciary under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has D&O Insurance in effect, the Company shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. If the Company is named as an
insured under the D&O Insurance, then the insurance program or policy shall
include a “Priority of Payments” or “Order of Payments” clause requiring
coverage proceeds to be paid first to the insured who are natural persons.
10. Exceptions.
(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to:
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee’s conduct from which Indemnitee received monetary personal profit,
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or other provisions of any federal, state
or local statute or rules and regulations thereunder; (iii) a final judgment or
other final adjudication that Indemnitee’s conduct was in bad faith, knowingly
fraudulent or deliberately dishonest or constituted willful misconduct (but only
to the extent of such specific determination); or (iv) on account of conduct
that is established by a final judgment as constituting a breach of Indemnitee’s
duty of loyalty to the Company or resulting in any personal profit or advantage
to which Indemnitee is not legally entitled. For purposes of the foregoing
sentence, a final judgment or other adjudication may be reached in either the
underlying proceeding or action in connection with which indemnification is
sought or a separate proceeding or action to establish rights and liabilities
under this Agreement.
(b) Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or any subsidiary or its respective
directors, officers, employees or other fiduciaries and not by way of defense,
except (i) with respect to proceedings brought to establish or enforce a right
to indemnification under this Agreement or under any other agreement, provision
in the Bylaws or the Company’s Certificate of Incorporation or any subsidiary’s
governing documents or applicable law, or (ii) with respect to any other
proceeding initiated by Indemnitee that is either approved by the Board or where
Indemnitee’s participation is required by applicable law. However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board determines it to be appropriate.

 

7



--------------------------------------------------------------------------------



 



(c) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders. The
Company shall not settle any action, claim or proceeding (in whole or in part)
which would impose any expense, judgment, fine, penalty or limitation of any
kind on the Indemnitee which is not subject to indemnification by the Company
hereunder.
(d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.
11. Nonexclusivity and Survival of Rights. The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Certificate of Incorporation, the
Bylaws or other agreements, both as to action in Indemnitee’s official capacity
and Indemnitee’s action as an agent of the Company or any subsidiary, in any
court in which a proceeding is brought, and Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased acting as an agent of the Company or any
subsidiary and shall inure to the benefit of the heirs, executors,
administrators and assigns of Indemnitee. The obligations and duties of the
Company to Indemnitee under this Agreement shall be binding on the Company and
its successors and assigns until terminated in accordance with its terms. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

8



--------------------------------------------------------------------------------



 



No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the DGCL, whether by statute or judicial decision, permits greater
indemnification, hold harmless or exoneration rights, or advancement of expenses
than would be afforded currently under the Company’s Certificate of
Incorporation, the Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, by Indemnitee shall
not prevent the concurrent assertion or employment of any other right or remedy
by Indemnitee.
12. Change in Control. If, at any time subsequent to the date of this Agreement,
continuing directors do not constitute a majority of the members of the Board,
or there is otherwise a change in control of the Company (as contemplated by
Item 403(c) of Regulation S-K under the Securities Act and the Exchange Act),
then upon the request of Indemnitee, the Company shall cause the determination
of indemnification and advances required by Section 3 hereof to be made by
independent counsel. The fees and expenses incurred by independent counsel in
making the determination of indemnification and advances shall be borne solely
by the Company. If independent counsel is unwilling and/or unable to make the
determination of indemnification and advances, then the Company shall cause the
indemnification and advances to be made by a majority vote or consent of a
committee of the Board consisting solely of continuing directors. For purposes
of this Agreement, a “continuing director” means either a member of the Board as
of the date of this Agreement or a person nominated to serve as a member of the
Board by a majority of the then-continuing directors.
13. Legal Action by the Company. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against an
Indemnitee or an Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five (5) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to such cause of action,
such shorter period shall govern.
14. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, shall execute all
papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.
15. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.

 

9



--------------------------------------------------------------------------------



 



16. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.
17. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
18. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the parties hereto, the Indemnitee may be without
an adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the court, and the Company hereby waives any such
requirement of such a bond or undertaking.
19. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.
20. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.
21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.
22. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

 

10



--------------------------------------------------------------------------------



 



23. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement, including without
limitation any existing agreement between the Company and Indemnitee providing
for indemnification of the type provided for herein; provided, however, that
(a) this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, the Bylaws, the DGCL and any other applicable law,
and shall not be deemed a substitute therefor, and does not diminish or abrogate
any rights of Indemnitee thereunder, and (b) in no event shall any of
Indemnitee’s rights hereunder be diminished by reason of the fact that this
Agreement supersedes any other agreements, understandings or negotiations.

 

11



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.

                  GSI Commerce, Inc.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                Indemnitee
 
           
 
                      Signature of Indemnitee
 
           
 
                      Print or Type Name of Indemnitee
 
           
 
                 
 
                 
 
                 
 
           
 
                      Address for Notices

 

 